                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION



    Thurmond R. Guess, Sr.,                                  C/A No. 3:19-400-CMC

                  Plaintiff,

    v.
                                                     AMENDED OPINION AND ORDER
    Sharon Y. Hipps; State Farm Insurance; H.
    Ranald Stanley; John Austin Hood; Gallivan
    White Boyd; Johnston Cox; William P.A.
    Buyck, III; Geico Indeminty Co.; Elliott B.
    Daniels; South Carolina Department of Motor
    Vehicles; Shirley H. Rivers,

                  Defendants.




         Thurmond R. Guess, Sr. (“Plaintiff”), proceeding pro se and in forma pauperis, brought

this action against Sharon Y. Hipps; State Farm Insurance; H. Ranald Stanley; John Austin Hood;

Gallivan White Boyd; Johnston Cox; William P.A. Buyck, III; Geico Indemnity Co.; Elliott B.

Daniels; South Carolina Department of Motor Vehicles (“SCDMV”); and Shirley H. Rivers

(collectively “Defendants”) claiming violations of state law and his constitutional rights pursuant

to 42 U.S.C. § 1983. ECF No. 14. 1 In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02 (B)(2)(d), D.S.C., the matter was referred to United States Magistrate Judge Paige J. Gossett



1
  Plaintiff filed his original Complaint on February 12, 2019, and was given an opportunity to
amend his Complaint by Order of the Magistrate Judge to cure identified deficiencies. ECF Nos.
1 (Complaint), 11 (Order). Plaintiff filed his Amended Complaint on April 9, 2019. ECF No. 14.
for pre-trial proceedings.      On May 9, 2019, the Magistrate Judge issued a Report and

Recommendation (“Report”) recommending this matter be summarily dismissed with prejudice

and without issuance and service of process. ECF No. 21. The Magistrate Judge advised Plaintiff

of the procedures and requirements for filing objections to the Report and the serious consequences

if he failed to do so. Plaintiff filed objections on May 20, 2019. ECF No. 25.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After considering the record, the applicable law, the Report and Recommendation of the

Magistrate Judge and Plaintiff’s objections, the court agrees with the Report’s recommendation

the case be dismissed. In his objections, Plaintiff argues his case is “not frivolous or malicious”

because Defendants violated state law as well as his Fifth and Seventh Amendment rights under

the Constitution. ECF No. 25. He contends he has “stated facts that would support and survive

summary judgment.” Id. at 2. He argues his Seventh Amendment rights were violated because he

was not given a jury trial, but his case was taken off the docket without notice. He also argues the
                                                    2
SCDMV and Defendant Rivers violated his Fifth Amendment rights by refusing to clear his driver

record after he was found not guilty of a “following too closely” charge. Id. He contends his case

“equates” to Bivens and all Defendants are “subject to a biven [sic] action for the violation of the

constitution in this matter.” Id. Finally, he requests the Magistrate Judge recuse herself from all

of his cases. Id.

       The court finds Plaintiff’s objections unavailing. As noted by the Magistrate Judge, many

of the Defendants are private parties and not amenable to suit under § 1983 or Bivens, as they are

not state actors. Therefore, Plaintiff cannot bring a § 1983 or Bivens action against Defendants

Hipps, State Farm Insurance, Stanley, Hood, Gallivan White Boyd, Cox, Buyck, Geico, or Daniels.

Plaintiff has alleged no facts showing any connection to the government so that they could be

considered state actors under § 1983, or federal actors under Bivens. The court also agrees Plaintiff

has failed to state facts sufficient to allege a claim of racial discrimination against State Farm

Insurance.

       Similarly, Defendant SCDMV is immune to claims for damages under § 1983. As to

Defendant Rivers, a SCDMV employee, the court agrees Plaintiff has failed to allege facts

sufficient to allege a violation of his constitutional rights. The court further agrees with the

Magistrate Judge Plaintiff fails to provide any facts to support an ADA claim or an intentional

infliction of emotional distress claim. Plaintiff’s objections do nothing to change these

conclusions.

       Further, it does not appear Plaintiff would be able to further amend his Amended Complaint

to allege any facts that would allow him to sue these Defendants. Plaintiff has been given the

opportunity to amend his Complaint, and his Amended Complaint still fails for the reasons above.



                                                 3
Accordingly, the court adopts the Report by reference in this Order. This matter is hereby

dismissed with prejudice and without issuance and service of process.

              IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
May 28, 2019




                                               4
